Name: Commission Regulation (EEC) No 2535/82 of 17 September 1982 fixing for the fourth quarter of 1982 the quantities of high-quality fresh, chilled or frozen beef and veal which may be imported under special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 82 Official Journal of the European Communities No L 271 /9 COMMISSION REGULATION (EEC) No 2535/82 of 17 September 1982 fixing for the fourth quarter of 1982 the quantities of high-quality fresh, chilled or frozen beef and veal which may be imported under special conditions imported under the tariff quota shall be fixed for each quarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), as amended by Regulation (EEC) No 3715/81 (2), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article 1 The quantity of beef and veal referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 which may be imported for the fourth quarter of 1982 is hereby fixed at 6 093 tonnes . Article 2 Whereas Article 7 of Commission Regulation (EEC) No 263/81 (3), as amended by Regulation (EEC) No 3751 /81 (4), provides that the quantities of meat referred to in Article 1 ( 1 ) (d) thereof which may be This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 38 , 11 . 2 . 1981 , p . 1 . O OJ No L 373, 29 . 12 . 1981 , p . 1 . ( 3 ) OJ No L 27, 31 . 1 . 1981 , p . 52 . (4) OJ No L 374, 30 . 12 . 1981 , p . 14 .